UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-52635 ACCELERIZE NEW MEDIA, INC. (Exact name of registrant specified in charter) Delaware 20-3858769 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2, SUITE 250 NEWPORT BEACH, CALIFORNIA 92663 (Address of principal executive offices) (949) 515 2141 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No [X] The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, as of August 7, 2012, was 55,770,059. When used in this quarterly report, the terms “Accelerize,” “the Company,” “ we,” “our,” and “us” refer to Accelerize New Media, Inc., a Delaware corporation. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This quarterly report on Form 10-Q contains certain forward-looking statements. Forward-looking statements may include our statements regarding our goals, beliefs, strategies, objectives, plans, including product and service developments, future financial conditions, results or projections or current expectations. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "potential" or "continue," the negative of such terms, or other comparable terminology. These statements are subject to known and unknown risks, uncertainties, assumptions and other factors that may cause actual results to be materially different from those contemplated by the forward-looking statements. These factors include, but are not limited to, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. The business and operations of Accelerize New Media, Inc. are subject to substantial risks, which increase the uncertainty inherent in the forward-looking statements contained in this report. Except as required by law, we undertake no obligation to release publicly the result of any revision to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Further information on potential factors that could affect our business is described under “Item 1A. Risk Factors” in our annual report on Form 10-K as filed with the Securities and Exchange Commission, or the SEC, on March 29, 2012. Readers are also urged to carefully review and consider the various disclosures we have made in this report and in our annual report on Form 10-K. ACCELERIZE NEW MEDIA, INC. INDEX Page PART I - FINANCIAL INFORMATION: 1 Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis And Results of Operations 16 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION: 23 Item 1. Legal Proceedings 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ACCELERIZE NEW MEDIA, INC. BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for bad debt of $28,670 and $95,301 Prepaid expenses and other assets Marketable securities - available-for-sale Total current assets Property and equipment, net of accumulated depreciation of $35,206 and $20,878 Deferred financing fees - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenues Convertible notes payable and accrued interest, net of debt discount of $-0- and $18,289 - Notes payable and accrued interest, net of debt discount of $37,417 and $91,338 Total current liabilities Convertible notes payable and accrued interest, net of debt discount of $-0- and $18,289 - Total liabilities Stockholders' Deficit: Preferred stock, $0.001 par value, 2,000,000 shares authorized: Series A, -0- and 23,934 issued and outstanding - Series B, -0- and 116,625 issued and outstanding - Common stock; $.001 par value; 100,000,000 shares authorized; 55,745,059 and 39,851,307 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (1) Derived from audited financial statements See Notes to Unaudited Financial Statements. 1 ACCELERIZE NEW MEDIA, INC. STATEMENTS OF OPERATIONS Three-month periods ended Six-month periods ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Software-as-a-Service $ Online marketing services Total revenues: Operating expenses: Cost of revenue Research and development Selling, general and administrative Total operating expenses Operating income (loss) Other expense: Interest expense ) Net income (loss) from continuing operations ) ) ) Discontinued operations Income from discontinued operations - - Gain from the disposal of discontinued operations - - Net income from discontinued operations - - Less dividends series A and B preferred stock - ) ) ) Net income (loss) attributable to common stock $ $ ) $ ) $ ) Earnings per share: Basic Continuing operations $ $ ) $ ) $ ) Discontinued operations - Net per share $ $ ) ) ) Diluted Continuing operations $ $ ) $ ) $ ) Discontinued operations - Net per share $ $ ) $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding See Notes to Unaudited Financial Statements. 2 ACCELERIZE NEW MEDIA, INC. STATEMENTS OF CASH FLOWS Six-month periods ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash provided by (used in)operating activities: Depreciation and amortization Amortization of debt discount Provision for bad debt ) ) Fair value of options Fair value of warrant modifications - Fair value of inducement to convertible note holders - Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) ) Prepaid expenses ) ) Accrued interest ) Accounts payable and accrued expenses ) Deferred revenues - Net cash provided by (used in) continuing operations ) Net cash used in discontinued operations - ) Net cash provided by (used in) operating activities ) Cash flows used in investing activities: Proceeds from sale of lead generation business - Capital expenditures ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from notes payable - Principal repayments on notes payable ) ) Proceeds from exercise of warrants - Repurchase of shares of common stock - ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
